DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons For Allowance
02.	Claims 1, 2, 4 – 19, and 21 – 27 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific database storage using binary large objects to guarantee reduced complexity taught by the Applicant.  The Examiner finds no single prior art reference teaching of an index that provides key-value pairs to deserializable serialized blobs to include the data in variant data type format, identifying a key associated with an update, accessing the blob corresponding to the value associated with the key using the index, deserializing the blob, updating the variant type format, and re-serializing the blob, as recited in independent claims 1, 11, 18, 24, and 27.  A thorough search of the prior art reveals the primary reference Balko (US PGPub 2019/0018614), which was previously used to reject the claims.  Balko discloses a similar method in that key-value pares are utilized, such that blobs are serialized and deserialized.  However, Balko does not disclose identifying a key associated with an update, deserializing the blob to update the variant type format and re-serializing the blob.  Therefore the Examiner believes that the independent claims, as 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
03.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.


/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

February 24, 2021